Citation Nr: 0842027	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  00-19 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to January 
1973.  He also had unverified service in the Mississippi Army 
National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  It was remanded for additional development in 
June 2004 and February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This claim has already been remanded by the Board twice 
because records relating to the veteran's service in the 
Mississippi Army National Guard and on active duty are 
illegible.  The claims file now contains three sets of 
illegible records.  This is an unacceptable failure to meet 
the duty to assist the veteran which has needlessly delayed a 
final decision in this claim.  It is also a failure to comply 
with remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Since it appears that legible copies cannot be obtained, the 
RO must endeavor to obtain temporary possession of the 
originals of the veteran's Mississippi Army National Guard 
records and his service medical records, both from the 
National Personnel Records Center (NPRC) and from the 
Mississippi Army National Guard.

If the originals cannot be obtained, then the veteran's 
records should be treated as though they are unavailable.  
The veteran should be advised as to the alternative forms of 
evidence that he could use to support his claim that he 
injured his knee during ACDUTRA.  In addition, given the fact 
that legible records are unavailable, VA would have a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit of the doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the original 
copies of the veteran's Mississippi 
Army National Guard records and his 
service medical records from the NPRC 
and the Mississippi Army National 
Guard.  Evidence of attempts to obtain 
these records should be associated with 
the claims file.

2.  If the above records cannot be 
obtained, a memorandum on the 
unavailability of legible copies of 
these records should be associated with 
the claims file.

3.  Next, the veteran should be told 
that legible copies of his service 
records are unavailable and he should 
be advised as to alternative forms of 
evidence which could support his claim 
that he was injured in service or 
during ACDUTRA.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated under the required 
heightened benefit of the doubt 
standard.  If the claim remains denied, 
a supplemental statement of the case 
should be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




